DISSENTING OPINION.
FARRINGTON, J.
Plaintiff filed suit on a promissory note dated June 11, 1913. Defendant answered under oath denying the execution of the note, followed by a statement that plaintiff together with another life insurance agent agreed to sell and deliver to defendant a life insurance policy known as a twenty-year endowment policy for which he w;as to pay cash or execute a note for the first year’s premium on or before January 1, 1911, and that instead there was delivered to him under such agreement an ordinary life insurance policy which he refused to.accept and returned.
It cannot be said that the two parts of the answer are inconsistent and negative one another as the averments in the second branch of the answer are no less than a statement of explanation why he never executed the note sued on to which he was filing his plea of non est factum.
The record shows that the. case was tried according to the pleadings and evidence of the defendant on *273the theory that the note sued on was never signed or executed by him. His evidence as to a failure to get the kind of policy that he says was agreed upon was merely incidental and was put in to corroborate his other statement that he did not sign the note and was not to sign one until after the kind of policy he contracted for had been delivered, and that they had never delivered that which would call for the execution of any note — merely corroborative of his plea of non est factum by showing no occasion to execute the note.
The testimony offered by plaintiff was directed to establish the fact that defendant did sign the note and that there was delivered to him the kind of policy called for by the contract.
The issue as to whether defendant made the note was sharply drawn and the evidence squarely in conflict on this question.
As to the character of defendant’s evidence, we quote the following excerpt from the record: “Q. Tell the jury if that is your signature (indicating the note) ? A. That is not for the reason I never saw the paper until the 20th day of December. Q. Does that look like your signature? A. Yes, sir; very much. Q. Can you distinguish-that from your signature? A. No, sir, that is as good a signature as I could make myself. Q. When you signed the application, did you see any yellow paper there? A. No, sir. The signature on the note looks very much like my signature, as much so as if Í had done it myself, and the signature on the note is written with ink. I expected to pay for the policy in cash when it come back, and not sign the note. ’ ’
Plaintiff produced three witnesses who swore positively that they saw the defendant sign the note in suit.
With the case in that condition, the court submitted it to the jury on the following instruction given at the request of' the plaintiff (among other instruc*274tions): “The court instructs the jury that if you find and believe from the evidence in the case that there was no consideration given for said note yon will find the issues for the defendant. Ton are further instructed that by no consideration is meant that said company did not furnish the defendant the insurance policy contracted for.”
By reading this instruction it will be observed that although the issue in the case both under the pleadings and evidence adduced was whether the note was in fact executed, the jury were permitted to relieve the defendant from payment even should they find that he did execute it, the instruction assuming that it was executed and permitting a verdict for the defendant on the ground that there was no consideration given therefor, based on a misrepresentation, when such issue was only incidentally in the case to prove or disprove execution. To my mind this instruction broadened not only the issue made by the pleadings but that made by the evidence as well.
One cannot in his answer in one breath say that he did not execute a note and in the next say that he did but that he signed it on account of certain misrepresentations made to him. It is true, as before stated, the answer did not contain that contradiction; yet the court permitted the case to go to the jury upon the instruction quoted so that the ease was made to include exactly those contradictory defenses when it was put to the jury that would not have been permissible in the answer. It is reversible error to submit a case on an issue not raised by the pleadings or evidence. [Degonia v. Railroad, 224 Mo. l. c. 589, 123 S. W. 807.] I. think the judgment should be reversed and the cause remanded.